LAWSON, Justice.
Tommie Mae Persons recovered a judgment in the circuit court of Jefferson County in the sum of $5,000 against Birmingham Transit Company, a corporation. From that judgment Birmingham Transit Company appealed to this court. We rendered an opinion and judgment here reversing the judgment of the circuit court of Jefferson County. Tommie Mae Persons duly filed her application for rehearing. Pending a decision on the application for rehearing a written agreement has been filed in this court executed by counsel for the parties wherein it is agreed that the original opinion and judgment in this cause be withdrawn. It is further agreed that the judgment appealed from be reduced in the amount of $1,500 to the sum of $3,500; that all unpaid costs in the trial court and in this court be taxed against appellant, Birmingham Transit Company; that no interest or penalty be taxed against the said appellant; that as so modified the judgment of the circuit court of Jefferson County be affirmed. It is so ordered.
Rehearing granted. The judgment of the trial court is modified and affirmed.
LIVINGSTON, C. J., and SIMPSON, GOODWYN and COLEMAN, JJ., concur.